Citation Nr: 1437583	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for respiratory bronchitis-interstitial lung disease with desquamative interstitial pneumonia and chronic obstructive pulmonary disease (claimed as lower respiratory condition).

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees with right knee bursitis.

4.  Entitlement to service connection for right hip bursitis.

5.  Entitlement to service connection for left eye socket pain.

6.  Entitlement to service connection for generalized joint pain (also claimed as left shoulder and elbow disability).

7.  Entitlement to service connection for clubbing of fingernails as secondary to respiratory bronchitis-interstitial lung disease with desquamative interstitial pneumonia and chronic obstructive pulmonary disease (claimed as lower respiratory condition).

8.  Entitlement to service connection for clubbing of toenails as secondary to respiratory bronchitis-interstitial lung disease with desquamative interstitial pneumonia and chronic obstructive pulmonary disease (claimed as lower respiratory condition).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction has since been transferred to the RO in New York, New York. 

The issue of entitlement to improved pension benefits has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, but it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his June 2013 VA Form 9, Substantive Appeal, the Veteran expressed that he wished to appear for a Board videoconference hearing.  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a Member of the Board.  

Accordingly, the case is REMANDED for the following action:

In accordance with the appellant's request, schedule him for a videoconference hearing in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



